                               UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                         Norfolk Division


ROBERT F. SMITH,#CV-5130

                 Petitioner,

          V.                                          CIVIL ACTION NO. 2:19cvl35


HAROLD W.CLARKE,Director,
Virginia Department of Corrections,

                        Respondent.


                                         FINAL ORDER


          Before the Court is a Petition for a Writ of Habeas Corpus filed pursuant to 28 U.S.C. §

2254 and the Respondent's Motion to Dismiss the Petition. In his Petition, the pro se Petitioner

alleges that the Virginia Parole Board's continued denial of his parole violates his due process

rights.

          The Petition was referred to a United States Magistrate Judge for report and

recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C)and Local Civil

Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

Magistrate Judge's Report and Recommendation filed on December 20, 2019, recommends

dismissal of the Petition with prejudice. ECF No. 18. On January 2, 2020, the Petitioner timely

filed objections to the Report and Recommendation. The Respondent has not responded to the

Petitioner's objections and the time to do so has expired.

          The Court, having reviewed the record and examined the objections filed by Petitioner to

the Report and Recommendation, and having made de novo findings with respect to the portions

objected to, does hereby ADOPT and APPROVE the findings and recommendations set forth in
the Report and Recommendation filed December 20, 2019. It is, therefore, ORDERED that the

Respondent's Motion to Dismiss, ECF No. 14, be GRANTED,and that the Petition, ECF No. 1,

be DENIED and DISMISSED WITH PREJUDICE. It is further ORDERED that judgment

be entered in favor of the Respondent.

       Finding that the procedural basis for dismissal of Petitioner's § 2254 petition is not

debatable, and alternatively finding that Petitioner has not made a "substantial showing of the

denial of a constitutional right," a certificate of appealability is DENIED. 28 U.S.C. § 2253(c);

see Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335-

38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-85 (2000).

       Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30) days

from the date of this Order. Petitioner may seek such a certificate by filing a written notice of

appeal with the Clerk of the United States District Court, United States Courthouse, 600 Granby

Street, Norfolk, Virginia 23510.

       The Clerk shall forward a copy of this Final Order to Petitioner and to counsel of record

for the Respondent.

       It is so ORDERED.                                                     ■-
                                                         Raymond A. Jackson
                                                         United States District Judge
                                                    Raymond A. Jackson
                                                 United States District Judge

January     2020
